Order of fact-finding and disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about April 16, 2012, which, insofar as appealed from as limited by the briefs, found that respondent father had neglected the subject child, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]). The record shows that the father was operating his admitted drug dealing out of the family apartment. The father also chose not to testify, which entitled the court to draw the strongest possible inference against him (see Matter of Eugene L. [Julianna H.], 83 AD3d 490 [1st Dept 2011]).
Accordingly, the court properly found that the father’s conduct posed an imminent danger to the child’s physical, mental and emotional condition (see Family Ct Act § 1012 [f] [i]). The fact that the child had already been removed from the home for approximately a week before the search warrant was executed does not warrant a different result (see Matter of Jared M. [Ernesto CJ, 99 AD3d 474 [1st Dept 2012]). Concur — Friedman, J.P., Richter, Feinman and Gische, JJ.